DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-6 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a device for generating electric energy from a pressurized fluid as recited by independent claim 1, comprising:
a stator, which includes a tubular body on which a solenoid is wound, and 
a rotor mobile housed inside said tubular body of the stator; 
wherein said rotor comprises 
a support element and a plurality of hydraulic blades, each provided with a respective magnet and mounted on said support element integral with the support element, 
said rotor being rotated inside the tubular body of the stator by said pressurized fluid entering the device, so that the magnets of the hydraulic blades generate a magnetic field which induces electric energy in the stator; and
wherein each blade of said plurality of blades comprises a support of said magnet and a pair of disks for laterally protecting said magnet, said support having a hole for mounting the blade on the support element of the rotor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Charles Reid Jr./Primary Examiner, Art Unit 2832